Citation Nr: 1441114	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-27 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for leukemia to include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for a benign thyroid nodule to include as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for cataracts to include as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for a chronic disorder to account for hand tremors to include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to May 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the course of the appeal, RO jurisdiction was transferred to the RO in Albuquerque, New Mexico.  

In June 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic portion of the file, to ensure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for thyroid cancer and hand tremors are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran was not exposed to ionizing or non-ionizing radiation from radar units during service.  

2.  Leukemia did not have onset during the Veteran's active service, did not manifest within one year of separation from active service, and was not caused by his active service.  

3.  Cataracts did not have onset during the Veteran's active service and were not caused by his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for leukemia have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2013)

2.  The criteria for service connection for cataracts have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Merits

The Veteran contends that he has cataracts and leukemia due to in-service exposure to radiation from radar units during his service as a radar operator in the U.S. Army from 1954 to 1956.  

In his July 2007 claim, he reported that he was a radar operator on an anti-aircraft base in Pennsylvania and engaged in firing practice on a 90 millimeter gun.  He asserted his belief that this caused hearing loss.  

Pertinent to the issue before the Board, he stated "[a]fter researching and reading articles on the internet, I also feel that I had received radiation from the antiquated radar equipment that I used causing my leukemia and thyroid tumors, as well as cataracts."  

During the hearing before the undersigned, the Veteran testified that this involved work as a radar operator on "90-millimeter anti aircraft weapon" in Pennsylvania which he described as a system dating back to World War II.  Hearing transcript at 8.  When asked by his representative if he transferred to another system, he testified that he "was in the process of transitioning yes to a Nike system which they were installing in several areas around the Philadelphia area."  Id at 9.  

As to his job functions, the Veteran testified that his duty was to watch the radar screen and, if need be, to call for firing weapons.  Id. at 9.  He testified that he was in a van during this service and that there "was always technicians there everywhere working on the radar.  It seemed like they were always servicing or doing something, leaving the doors open while using their operating radar system."  Id.  

Importantly, the Veteran statements clearly reveal the he was not the one working on the radar during this time (repairing the radar), but instead was using the radar as a radar operator.

Now the Board explains the law with regard to establishing service connection for cataracts and leukemia.  It then turns to an explanation of the evidence that the Veteran has submitted to support his claim.  Next it lists his testimony.  Finally, it provides an analysis of his testimony to support the determination that his cataracts and leukemia are not due to his active service and that further development is not indicated regarding these issues.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for leukemia can be established by operation of a presumption for chronic diseases.  This includes if there was evidence of the disease during active service, under 38 C.F.R. § 3.303(b) (2013), or if the disease manifested to a compensable degree within one year of separation from active service under 38 C.F.R. § 3.307(a) (2013).  

The evidence does not show, and the Veteran has not alleged, that there was evidence of the disease during service or that it manifested to a compensable degree within one year of separation from active service.  In his July 2007 VA Form 21-526, the Veteran reported that his leukemia began in September 2001.  August and September 2001 VA treatment records corroborate that onset of leukemia was in 2001.  

At the June 2011 Board hearing, the Veteran reiterated that he developed symptoms for leukemia in 2001 and affirmed there were no indications of leukemia from the time of separation from service in 1956 until 2001 (about 45 years).  

Therefore, presumptive service connection based on leukemia being a chronic disease listed at 38 C.F.R. § 3.309(a) is not warranted.   These facts also weigh against a finding that his leukemia had onset or was caused by his active service.  

There are also two presumptive paths for service connection for diseases based on exposure to ionizing radiation.  One involves claims based on participation in a "radiation risk activity."  See 38 C.F.R. § 3.309(d) (2013).  Radiation risk activities are defined by regulation and the Veteran's claim is not based on participation in a defined radiation risk activity.  Id.  Therefore service connection is not warranted based on application of 38 C.F.R. § 3.309(d).  

The other path to presumptively establish service connection for a "radiogenic disease" such as leukemia, based on exposure to ionizing radiation during service is via 38 C.F.R. § 3.311 (2013).  That section provides that in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation during service, an assessment will be made as to the size and nature of the radiation dose or doses. 38 C.F.R. § 3.311(a)(1).  

In cases such as the one before the Board, where exposure is based on other than Hiroshima or Nagasaki or participation in nuclear weapons atmospheric testing, VA will obtain any available records of the veteran's exposure to ionizing radiation, and available records will be forwarded to the Undersecretary of Health for a dose estimate.  38 C.F.R. § 3.311(a)(1).  

Here, the RO requested dosimetry information and received a response from the Department of the Army, in April 2008, that there were no records that the Veteran was exposed to ionizing radiation.  Therefore, presumptive service connection is not available under 38 C.F.R. § 3.311.  The Veteran's own statements support this finding.   

There are no presumptive provisions for establishing service connection for cataracts.  

Although the presumptive paths for establishing service connection are not available in this case for either leukemia or cataracts, the Veteran's claims could be granted if the three elements of service connection are shown by an equipoise standard of evidence just as in any other claim.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this case, the Board concludes that the preponderance of evidence is against a finding that the Veteran was exposed to ionizing or nonionizing radiation during active service.  This is because the Veteran's testimony, coupled with the evidence he has submitted to the Board, show that he is not in possession of sufficient information to establish that he was exposed to ionizing or non-ionizing radiation during service more than one-half century ago.  Furthermore, his testimony and the circumstances of this case indicate that further development could not yield evidence sufficient to establish such exposure.  

Before detailing his testimony in greater detail and analyzing the facts of this case, the Board provides an explanation as to information of record related to exposure to radiation from radar.  It then turns to the Veteran's statements and explains why there is insufficient competent evidence to determine that the Veteran was exposed to ionizing or nonionizing radiation during service.  Further, the Board finds that there are no facts that can be developed to show that he was exposed to such radiation during service and that a remand of this case would serve no coherent purpose. 

The Board has reviewed the evidence in great detail:  The Veteran submitted a July 2010 statement from "J.C."  In that statement, J.C. reported that he worked from 1954 to 1975 as a radar repair and maintenance technician in military service after which he worked for Raytheon, a radar manufacture, in the same capacity.  He also stated as follows:  

I state that the "Hawk" lacked shielding around the glass tubes until approximately the 1970s which allowed ionizing radiation to be emitted.  I also state that the interlocks could be cheated in order for repairs and maintenance to be done while the radar was operating and the cabinet doors were open that this was a procedure followed by technicians repairing radar devices.  This was a routine procedure technicians followed when repairing radar devices.  I further state that there were no warnings or precautions on the radar devices regarding the ionizing radiation.  On or about the 1970s, Raytheon modified the "Hawk" by having their technicians install lead shielding around the glass tubes in order to remedy the problem of emitting ionizing radiation.  I state that I have developed kidney cancer, as well as knowing others who served as radar technicians/operators who have developed cancer.  

Here, the testimony is about the Hawk radar system.  The Board here takes notice of public information as to the dates of deployment of the Hawk system.  That information is that the Hawk system entered service in 1960.  See http://en.wikipedia. Org/wiki/MIM-23_Hawk, visited September 10, 2014.  

The Veteran was not in military service at the time that the radar unit that J.C. refers to was in use.  He does not allege that he was in the vicinity of a Hawk system.  Hence, J.C.'s letter is not probative of any fact in this case.  

The Veteran also submitted a document dated in March 1962 titled "The Effects of Radar on the Human Body" and published by the U.S. Army Ordnance Missile Command.  This document provides that radio frequency power tubes emit ionizing radiation in the form of x-rays and gamma rays proportional to the plate voltage.  The article refers to the types of tubes involved as radio frequency power tubes such as magnetrons, klystrons, and thyratrons.

This article does not provide evidence as to whether the Veteran, in his job as a radar operator, was exposed to such radiation, only that power tubes emitted the radiation.  

Also submitted is a Health Physics Society publication printed in April 2012.  In that document George Cabot, PhD., addresses a question regarding the minimum voltage required to produce collateral ionizing radiation from a thyratron, amplitron, or klystron used in long-range radar systems.  Dr. Cabot provided an answer directly addressing that question and explains that at energies exceeding 10,000 electron volts there could be meaningful x-ray emission.  Dr. Cabot states that some large radar systems, such as those used in air traffic control systems, may operate at very high-peak power outputs and the combination of high current and high voltage may produce significant x-ray fields that require appreciable shielding of the microwave generator tubes.  

This evidence does not tend to prove any fact necessary to grant service connection in this case.  This is because it does not tend to prove that the Veteran was exposed to any radiation in his job as a radar operator as he has described it.  He does not allege that he worked with in a system described by Dr. Cabot.  If anything, this report appears to provide evidence against this case (the Veteran's own statements indicate a "trailer" size radar system, not those used in air traffic control),

In this regard, the Board notes that the terms klystron and magnetron are defined in a standard dictionary.  A "klystron" is an electron tube for amplifying or generating radio waves of microwave range frequencies by means of velocity modulation.  Webster's II New College Dictionary (2001) at 609.  A "magnetron" is a thermionic tube in which control of the electron beam by electromagnetic fields generates high power microwaves.  Id. at 658.  Amplitron and thyratron are not defined in that particular dictionary but the general meaning is clear from the context of the above sources and the definitions of klystron and magnetron - specific electronic tubes.  

The Veteran submitted a one page comment published in the American Journal of Epidemiology in 2003 titled "Re: Cancer in Korean War Navy Technicians Mortality Survey After 40 Years."  This is a comment about two previous articles.  The article focuses on the importance of clearly defined actual exposure of veteran's to radar to determine the effect of radar exposure on mortality.  It does not tend to prove any fact at issue in this case.  

A March 2000 Position Statement of the Health Physics Society includes an explanation that the actual or reconstructed dose of ionizing radiation is important in determining a relationship between a disease and the exposure.  Here there is no available dose information and all necessary development has been conducted to obtain dose information.  The Veteran's reports are not sufficient evidence to determine that he was ever exposed to radiation from radar units and, therefore, there is no reliable information for obtaining reconstructed dose information.  Any such attempt would be based on solely speculative statements of the Veteran as to what occurred some fifty years prior to when he filed his claim and his reading of internet source material accessed by him fifty years after he filed his claim back into the events of his service.  

Also submitted by the Veteran are a title page and one other page of a "Nonionizing Radiation" chapter of a book.  This only provides a general statement about radio frequency radiation 1941 and earlier examples of radar.  It is not probative of any fact relevant to this appeal other than that radar emits radio frequency radiation, a fact that the Board accepts as accurate.  This evidence does not tend to show that the Veteran was exposed to any radiation in his job as a radar operator.  

The Board finds that these articles are insufficient to make a finding as to what level of radiation of any type the Veteran was exposed to.  Much more significantly, the circumstances of the Veteran's service make any further development as to how much radiation, ionizing or non-ionizing, the radar unit emitted unnecessary.  

The Veteran's service records are unavailable.  His DD 214 does show that his occupation during service was that of radar operator so for the purposes of this decision, the Board accepts that he worked as a radar operator on the system that he reports such work.  As a results, the unavailability of his service records from 50 years ago does not prejudice the Veteran.

As noted above, the Veteran was not a repair technician.  His description of his job and his demonstrated lack of understanding and familiarity with the specific technical electronics mechanics of the radar unit indicate to the Board that he has no actual knowledge of what the persons engaged in repairing the radar units were actually doing; i.e. if there was any ionizing radiation emitted in his vicinity, if they defeated any safety devices, and if he was exposed to any meaningful amount of nonionizing radiation.  

As he has stated, his belief of exposure to radiation during service derives from reviewing information on the internet many years after service.  He has simply attempted to reconstruct his experiences during service and lacks the technical knowledge to provide meaning to those recollected experiences.  

To demonstrate this, the Board must now turn to his testimony during the hearing before the undersigned:  

After testifying that he had worked on a 90-millimeter system and was in the process of transitioning to a Nike system, involving missiles rather than guns, he provided the additional testimony.  The transcript shows questions posed by his representative and the answers provided by the Veteran, as follows:  

Q.  They, they were a missile as opposed to a gun?

A.  Yes.

Q. But it operated on radar?

A.  Out of the, out of the radar yes we were in a radar band of, actually it was a trailer, radar trailer that we were locked up in every day.  There was no inlets or no outlets.

Q.  And what was your duty in there?

A.  My duty was to watch the radar and if need be I could call for firing of the missile or the 90-millimeter whatever it was if we, if we cited an unidentified object, object that didn't meet with the specifications that we were trained in.  

Q.  And who, who else was in the van with you?

A.  Well there's usually at least one other radar operator and plus there was always technicians everywhere working on the radar.  It seemed like they were always servicing or doing something, leaving the doors open while using their operating radar system.  

Q.  When you, were they both civilians and civilian technicians?

A.  Yes, uh huh both, both military and civilian technicians.  

Q.  Now the, weapon system itself what did it look like?  Can you describe it to us (...inaudible)?

A.  Well it was, it was a screen, just like a big round screen that had a radar (...inaudible) circle the screen and it would, it would pick out the incoming flights.  

Q.  Well that was that part that you looked at but what about, what delivered the signal to the screen?

A.  Well there were tubes, there were tubes down underneath, underneath the counter there that where the tubes were that caused the whole thing to work together.  

Q.  Was there a rotating, like an antenna also?  

A.  Yeah on top, it was on top of that.  

Q.  So the rotating antenna picked up the signal?

A.  Yes.  

Q.  Transmitted it down into the guts of the, the system and produced a - - 

A.  Like a blip.

Q.  Television (...inaudible)?

A.  Yes it was (...inaudible).  

Q.  Now I'm, I'm particularly interested in the part of the machine that, that produced the signal that went to your screen, that's where (...inaudible) immediately occurred?

A.  Yes I was down with, with the action tubes and the other equipment, the wiring and everything down underneath the, the counter.  

Q.  Now, was that, was that a sealed unit?

A.  No it wasn't sealed.  In fact it was supposed to have an interlock (...inaudible) unless the, the machine will turn off but.  

Q.  Well let, let me get you to describe that in a little more detail.  What, what was the interlock?

A.  They had a (...inaudible) interlock on it that would turn as you, if you, if you open the machine, open the door the machine would turn off but they, they disabled the interlock system so that they could work on the machine while it was still in operation.  

Q.  Who done that the maintenance guy?

A.  The maintenance people yes.  So the, so the doors would and the machine would still operation and you could see the tubes and the green bulb or whatever it was however they emitted, they installed some and you were looking right at the tubes as they were working on (. . . inaubible) and testing them.  

Hearing transcript at 8-10.

The Veteran testified that he worked 12 hours a day, 6- 7 days per week for one and one half years and his job was to watch the screen (in this regard, the Veteran's honorable service to this country in that capacity is not in dispute in this case).  Id. at 12.  He testified that 40 to 50 percent of the time that he was in the van there was maintenance going on in the system with the interlock set aside and that it was common to be able to see the interior of the radar unit.  Id. at 12.  

When asked if he learned at a later date that there were microwave emissions he responded that he did and that the way he learned it was as follows:

Through some of the, some of the technicians that had worked on that system at a later date and they came down with cancer and came down with leukemia and etc., that that discovered that it was emitting ionizing and then in the, I believe it was in the seventies.

Id. at 13.

The Veteran's testimony is that he was a radar operator.  There is no evidence and he does not assert that he was a maintenance technician or that he performed maintenance on the radar units.  His descriptions of the system, such as that he could see the "tubes and the green bulb or whatever it was however they emitted" and "there were tubes down underneath the counter there that where the tubes were that caused the whole thing to work together,"  tends to show that he had had no working understanding as to the significance of what he saw when the maintenance technicians were servicing the radar unit, what the technicians were actually doing, or whether the tubes that his submitted sources indicate could emit radiation were in operation or in a state where they were emitting any radiation.

The Veteran's testimony regarding the tubes and wiring under the counter and the screen which he described as similar to a television are evidence that he has insufficient facts upon which to base any amount of exposure to ionizing or nonionizing radiation in his job as a radar operator.  In this regard, it is common knowledge that televisions at that time used electronic tubes.  The Veteran's own testimony (which was detailed) establishes only that he was likely exposed to the same "radiation" that he was exposed to viewing television following service.  He has provided no insight within detailed testimony that his exposure would have been anything greater. 

His statement regarding how he knew that there was radiation emitted by the radar unit - that technicians later came down with cancer - shows that at the time that he was a radar operator he would not have had a reason to pay particular attention to what the technicians were doing even if he did have the expertise to understand what they were doing - i.e. if they were indeed defeating any interlocks while any potentially radiating devices were in a state in which they could emit radiation.  He appears to be simply speculating that because one of the technicians came down with cancer the radar system the Veteran used must have caused his cancer. 

Furthermore, whether a technician contracted cancer due to exposure to radiation from a radar unit is not particularly probative as to whether the Veteran was exposed to any radiation that was emitted because the Veteran had a completely different occupation - to watch the screen.  This is because a technician's job functions would involve the actual repair of the system and it is the technician who would know whether a radiation emitting tube was in operation at the time that the technician was in its vicinity.  The Veteran did not have an occupation, nor, as his testimony shows, the expertise to know such facts.  Nor would the Veteran have defeated any interlock switch or even had knowledge, at that time, of the effects and potential dangers of defeating an interlock switch.  

Moreover, the tenor of his testimony (the undersigned recalls the statements of the Veteran clearly) shows that he does not have any accurate recollections of these types of events but rather has read back into his past what he has learned from researching internet sources.  This is shown by his language that "it seemed like they were always servicing or doing something, leaving the doors open while using their operating radar system." 

The Board, based on direct testimony before the undersigned, concludes that it is more likely than not that the Veteran has no knowledge as to whether he was actually exposed to an unshielded part of the radar while it was emitting any radiation as opposed to the parts of the system.  At hearing the Veteran seemed very unclear on these point. 

In this regard, at best, the human memory is fallible, and courts and juries can only demand that the material facts be accurately remembered and correctly given in evidence.  It is difficult to find two men, however conscientious, who will give precisely, and in all respects, the same account of a transaction to which they are eye-witnesses.  It is also true that few men can give, in every minutiae, two identical accounts of one occurrence, especially when those accounts are given at different periods."  U.S. v. Hall, 44 F. 864, 876 (D.C.Ga. 1890). 

Whether the technicians who repaired the unit actually had defeated any safety devices, whether the unit was transmitting at such times, and whether high enough current and voltage (the sources he provided show that the current and plate voltage determined whether any appreciable radiation was emitted from klystrons and other tubes) were present at that time is beyond his personal knowledge.  In this regard, his reference to the "green bulb or whatever it was however they emitted" shows that he has insufficient personal knowledge and expertise to say whether he was or was not ever exposed to any radiation that may possibly have been emitted from the radar units.  In this regard, it is important to note that a Veteran need not have any intent to deceive to be an unreliable historian.

The Veteran's testimony as to the nature of his job as well as his testimony just described is the most probative evidence as to whether he was ever exposed to radiation of any kind in his job as a radar operator.  The health effects of persons who actually performed maintenance involving exposure to specific operating electronic parts of radar units, such as klystrons, does not tend to show whether someone, like the Veteran, who served in a job as an operator, not as a maintenance technician, was exposed to any radiation from the radar units.  As the Board has already explained, he simply did not serve in a capacity or have the requisite first-hand knowledge or expertise of a technician who repaired the equipment and his statements, overall, are found to provide evidence against such a finding.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)]. 

There is other evidence of record.  In a December 2011 the Chief of Hematology/Oncology at a VA Medical Center, attempted to address the leukemia issue, notwithstanding the highly limited evidence in this case based on events that occurred more than 50 years ago.  The examiner essentially found insufficient evidence in the claims file to determine whether the Veteran's leukemia was caused by any radiation exposure during service.  It is probative only to the extent that the evidence of record is insufficient to award service connection for leukemia.  

The Board has also reviewed a May 2012 medical opinion from an oncologist at the William Beaumont Army Medical Center, submitted by the Veteran.  This oncologist stated that the Veteran's descriptions and information are consistent with other "Nike" veterans that the oncologist had treated.  He referred to the 1962 paper from the U.S. Army Ordnance Missile Command and other documents as to whether x-rays were emitted from Nike radar systems.  The oncologist offered his opinion that the Veteran's leukemia was related to his exposure to x-rays during service and stated that this was in accordance with the oncologist's earlier statement to the same effect.  

This evidence is premised on the Veteran actually being exposed to radiation from radar units.  It is not evidence that he was exposed to such radiation.  As such it does not establish the predicate fact for a nexus opinion.  It is not probative of whether the Veteran was exposed to radiation during service and as such does not add to the weight of evidence favorable to a finding that he was exposed.  

The evidence does not show that the Veteran had cataracts at any time contemporaneous to service or within many years of separation from service.  In his July 2007 VA Form 21-526, he reported that his cataracts began in May 2006.  Review of VA treatment records show that he was found to have cataracts in November 2006, as documented in an outpatient consultation report.  The evidence is not at least in equipoise as to whether he developed cataracts many years after viewing a radar screen during service.  There is no competent and credible evidence to that effect.  

In summary, there is insufficient evidence to establish that it is at least as likely as not that the Veteran was exposed to any more radiation during his active service than he was exposed to shortly after service from watching a television.  This is a factual determination, not an expert determination, based on all facts in this case, including the Veteran's own statements.  Moreover, no expertise can establish the necessary facts to determine that he was exposed to radiation during service.  This is because the facts that matter do not depend on after-the-fact expert evidence.  Rather, the facts that matter are those that show what happened during the Veteran's service.  That is, whether the technicians actually worked on the radar system with the potentially dangerous tubes operating.  No expert can provide that information.  The Veteran's lack of a reason to be particularly attentive to what the technicians were doing at that time, his demonstrated lack of sufficient technical knowledge to know what they were doing at the time, the long period of time from when the events in question may have occurred to when he provided his recollections of his service, and the likely contamination of those recollections from what he read on the internet many years later, show that neither he, or any identified person, has possession of the necessary facts to conduct any additional development.  

The Board acknowledges that it cannot definitively disprove the Veteran's claim of exposure to radiation during service.  It is not impossible that he could have been exposed to ionizing or nonionizing radiation to cause his leukemia and cataracts.  However, the only evidence available is gross speculation on his part.  This is just what might have happened.  A claimant has the responsibility to present and support a claim for VA benefits.  38 U.S.C.A. § 5107(a) (West 2002).  This burden is to show by an equipoise standard that the elements of the claim are met.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  This burden has not been met in this case.  The Board finds that based on all facts presented, it is less lightly than not (a less than 50% chance) that the Veteran was exposed ionizing or nonionizing radiation during service. 

As the in-service element has not been met in this case as to cataracts or leukemia, the appeal must be denied.  Reasonable doubt depends on probability, not possibility and therefore there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in a letter VA sent to the Veteran in November 2007.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records are associated with the claims file as is evidence submitted by the Veteran.  

Of record is a December 2007 response to a Personnel Information Exchange System (PIES) request.  This shows that the Veteran's service record is fire related and not recovered.  In an April 2008 notice letter, the RO informed the Veteran that there was a fire at the National Archives and Records Administration in July 12, 1973 and if his military records were stored there on that date, the may have been destroyed in the fire.  The RO requested the Veteran complete and submit the enclosed NA Form 13055 in order for VA to request a thorough search of his military records.  The Veteran responded in April 2008, via a VA Form 21-4138, stating that he was not treated or hospitalized during his active duty service.  

In a May 2008 interoffice memorandum, the RO determined that the Veteran's service treatment records are unavailable for review.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, the Veteran has been advised of the RO's unsuccessful efforts and has been requested to send any pertinent records he has in his possession; however, the Veteran has failed to provide such information.  Thus, the Board concludes that VA's duty to assist the Veteran has been satisfied.  See 38 C.F.R. § 3.159(e).  

In any event, the Veteran has never contented that there were service records pertinent to his claim that were lost in the fire (the disabilities at issue began years after service).

The Board requested a medical opinion in this case.  The opinion, as described above, is consistent with the Board's determination that there are insufficient facts upon which to base a nexus opinion because there are insufficient facts to determine if the Veteran was exposed to radiation during service.  As such, further medical evidence need not be obtained.  Expert evidence is not lacking in this case.  What is lacking is fact evidence.  Expert evidence cannot fill the gap because expert evidence is not evidence probative of the occurrence of an event - to include what happened during the Veteran's service.  

In a statement received in August 2014, the Veteran's representative argues that VA must assist the Veteran in determining how much radiation the Veteran was exposed to during service with regard to his leukemia and cataracts claims.  As explained in the Merits section of this decision, any determination of the amount of radiation the Veteran was exposed to depends on the particular facts of his service.  As already explained, the Veteran's testimony as to those facts shows that he does not have sufficient recollection of the events of service and did not have the expertise at the time of the occurrence of any event during service to know what he was observing.  It is not current expertise that matters in this case.  Rather, it is the expertise of an observer of the Veteran's particular environment at the time of his service that matters.  As such, any additional development would be premised on only what might have happened.  For these reasons, the Board concludes that VA has no duty to assist the Veteran in obtaining additional evidence because there is no reasonable possibility that such assistance would substantiate his claims.  

Turning to the March 2014 JMR, the Parties agreed that a remand to the Board was necessary so that the Board could address whether the Veteran should have been granted an additional 60 days to submit further evidence to the Board in association with a written request that he submitted in September 2012.  At this point, no determination as to whether VA should have allowed for the additional 60 days matters, given the current date, the date that he requested the 60 days, and that fact that the Veteran has now had six months since the JMR to provide additional evidence.  It is noted that the Veteran was unrepresented at the time of his September 2012 request.  

For the sake of addressing this particular reason for the JMR, the Board finds that the Veteran should have been granted an additional 60 days to provide evidence and argument in response to his September 2012 request (notwithstanding the fact that expedited action on his case was clearly indicated to be undertaken at hearing in light of the Veteran's significant illness, Transcript at page 18, further discussion of this issue is simply unwarranted as the issue is now completely moot).  As there has been sufficient time since the JMR and the Veteran's current representative has submitted argument without requesting an extension, the Board concludes that there is no reason not to adjudicate his claims of entitlement to service connection for leukemia and cataracts at the present time.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Entitlement to service connection for leukemia is denied.  

Entitlement to service connection for cataracts is denied.  


REMAND

Notwithstanding the above, in the March 2014 JMR, the Parties agreed that VA had not met its duty to obtain adequate medical opinions as to the issues of entitlement to service connection for hand tremors and for thyroid cancer.  Hence, a remand by the Board is necessary so that the AOJ can conduct the additional development.  

The Veteran's claims are based on a theory that he has a hand tremor that is due to a disability and that disability, as well as his thyroid cancer, was caused by exposure to nonionizing radiation from radar units.  The Board has accepted his report that during his active service from 1954-56 he worked as a radar operator.  It has determined that there is insufficient evidence to finds that he was exposed to radiation of any type during service and insufficient evidence to seek further development as to that question.   

Because the Court has remanded the case for additional medical opinions, the Board must remand the case to the AOJ.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is scheduled for an appropriate VA examination with regard to his claims of entitlement to service connection for thyroid cancer and right hand tremors.  The claims file must be provided to the examiner, the examiner must review the claims file, and the examiner must indicate in the report that he or she reviewed the claims file.  The examiner must provide a rationale for any conclusions reached.  The examiner must accomplish the following:

(a)  Provide an expert medical opinion as to whether the Veteran's "noted hand tremors are caused by an actual disability."  This is precisely the question that the Secretary of Veterans' Affairs and the Veteran agreed must be answered in this case.  

(b)  If the examiner determines that the Veteran's noted hand tremors are caused by an actual disability, then the examiner must provide an expert medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related to his active service.  

The Board has determined, as a factual matter, that the evidence that the Veteran was not exposed to ionizing radiation during service and was not exposed to nonionizing radiation from radar systems any more significant than what he was exposed to post-service from television viewing.  

(c)  Provide an expert medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's thyroid cancer was caused by his service.  

As noted above, the Board has determined, as a factual matter, that the evidence that the Veteran was not exposed to ionizing radiation during service and was not exposed to nonionizing radiation from radar systems any more significant than what he was exposed to post-service from television viewing.  

2.  Then readjudicate the claims that are the subject of this Remand.  If either benefit sought is not granted, then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


